 



EXHIBIT 10.8
FORM OF
RESTRICTED STOCK AGREEMENT
     This agreement (this “Agreement”) is made as of ____, 200__by and between
I-Flow Corporation (the “Company”) and the undersigned employee of the Company.
     WHEREAS, on ____, 200__(the “Grant Date”), you were granted _______shares
of restricted common stock pursuant to the I-Flow Corporation 2001 Equity
Incentive Plan (the “Plan”).
     NOW, THEREFORE, the parties hereto agree as follows:
     1. Restrictions. The shares granted to you on the Grant Date (the “Shares”)
are subject to the limitations that are set forth in this Agreement and in the
Plan. Without limiting the foregoing, the Shares may not be sold, assigned,
transferred, pledged, hypothecated or otherwise disposed of, alienated or
encumbered until the earlier of (the “Vesting Date”): [insert vesting terms].
     2. Repurchase. In the event that, between the Grant Date and the Vesting
Date, you cease to be an employee of the Company, the Shares will be repurchased
by the Company on the date of termination of your service for $0.001 per Share,
without interest or premium.
     3. Legend. The certificates representing the Shares shall bear a legend in
substantially the following form:
The securities evidenced by this certificate are subject to certain limitations
on transfer and other restrictions as set forth in that certain Restricted Stock
Agreement, dated as of ___, 200__, between the Company and the holder of such
securities and the [name of plan] (copies of which are available for inspection
at the offices of the Company).
     4. Custody of Shares. You agree that the Company will cause its transfer
agent to issue physical certificates in your name (or the name of your designee,
if directed by you), but that the certificates will be held by the Company in
escrow until the Vesting Date.
     5. Consideration for Shares. The consideration given by you for the Shares
is deemed to be the services previously provided by you to the Company and
shall, for purposes of the Delaware General Corporation Law, be deemed to be
equal to at least $0.001 per Share.
     6. Stock Ownership Guidelines. You acknowledge and agree that the Shares
are subject to the Stock Ownership Guidelines adopted by the Board of Directors
of the Company, as they may be amended from time to time, and that such
guidelines may impose additional restrictions on or conditions to your
disposition of the Shares.
     7. Miscellaneous.
          (a) Entire Agreement. This Agreement and the Plan together constitute
the entire agreement regarding the Shares, and supersedes all prior written
agreements, arrangements, communications and understandings and all prior and
contemporaneous oral

 



--------------------------------------------------------------------------------



 



agreements, arrangements, communications and understandings, among the parties
with respect to the subject matter of this Agreement. This Agreement shall be
binding upon and inure solely to the benefit of each of the parties and their
respective successors and assigns.
          (b) Amendment. This Agreement may not be amended, modified or
supplemented in any manner, whether by course of conduct or otherwise, except by
an instrument in writing signed on behalf of each party hereto.
          (c) Governing Law. This Agreement and all disputes or controversies
arising out of or relating to this Agreement or the transactions contemplated
hereby shall be governed by, and construed in accordance with, the internal laws
of the State of California.
          (d) Share Amounts. All share amounts in this Agreement shall be
adjusted automatically on a proportionate basis to take into account any stock
split, reverse stock split, stock dividend or other similar transaction with
respect to Company common stock or any similar change in capitalization with
respect to the Company that occurs during the term of this Agreement.
          (e) Counterparts. This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same instrument and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other party. This Agreement may be executed by
facsimile signature and a facsimile signature shall constitute an original for
all purposes.
     IN WITNESS WHEREOF, the parties hereto have entered into this Agreement as
of the date first hereinabove set forth.

            I-Flow Corporation
      By:           Name:           Title:        

                               Employee           Signature           Print Name
                     

 